Citation Nr: 0022465	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  96-02 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for prostate cancer due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

In November 1999, the Board remanded the issue of entitlement 
to service connection for prostate cancer, due to exposure to 
ionizing radiation for additional development.  That 
development has been completed and the case has been returned 
to the Board for final appellate review.  

In November 1999, the Board requested that the RO adjudicate 
the issues of entitlement to service connection for cataracts 
and nasal problems, due to exposure to radiation.  In 
addition, in an April 1999 statement the veteran raised the 
issue of entitlement to service connection for residuals of 
frostbite of the feet.  The RO has not adjudicated any of 
these issues.  Therefore, they are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been obtained. 

2.  The veteran was not exposed to ionizing radiation during 
service.


CONCLUSION OF LAW

Prostate cancer due to exposure to ionizing radiation was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.311 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
prostate cancer because it developed as a result of his 
exposure to ionizing radiation while stationed at the TRINITY 
test site at White Sands, New Mexico in May 1954.  The Board 
has found the veteran's claim to be well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Further, the Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  In this 
regard, the Board observes that the veteran's service medical 
records are unavailable.  They were apparently destroyed by 
fire at the National Personnel Records Center.  

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  

The Board notes that prostate cancer is not a disease subject 
to presumptive service connection on a radiation basis.  38 
U.S.C.A. § 1112(c) (West 1991 & Supp. 2000); 38 C.F.R. § 
3.309(d) (1999).  However, it is a potentially "radiogenic 
disease" under 38 C.F.R. § 3.311.

The record reflects and the veteran does not dispute that he 
was not found to have prostate cancer until the 1990's, 
decades after his discharge from service.  

The veteran has not contended that he has any expertise in 
the subject of ionizing radiation, nor has he provided any 
evidence to substantiate his contention that he was exposed 
to ionizing radiation in service.  

The Defense Threat Agency has reported that the veteran was 
assigned to the 7th Training Battalion, "B" Battery, Fort 
Bliss, Texas from April 3, to May 29th 1954.  The veteran was 
not given any temporary duty during this period.  The United 
States Government did not conduct U.S. atmospheric nuclear 
testing in the Continental United States during 1954.  With 
the exception of Project TRINITY in 1945, all continental 
atmospheric nuclear testing was conducted at the Nevada Test 
Site.  It was noted that it was possible that the veteran 
might have participated in a simulated nuclear test exercise 
at White Sands.  In simulations of that nature, all aspects 
of the exercise (clothing worn, film badges, etc.) were the 
same as an actual detonation.  However, the detonation was 
non-nuclear and there would have been no potential for 
exposure to radiation.  Additionally, personnel at the White 
Sands Proving Ground at any time other than 1945, were not 
participants in U.S. atmospheric nuclear testing as defined 
by VA.  Finally, after a careful search of available 
dosimetry data, there was no record of radiation exposure for 
the veteran.  

In light of this information from the Defense Threat Agency 
indicating that there was no potential for exposure to 
ionizing radiation at the White Sands Proving Ground in 1954 
and the absence of any probative evidence to the contrary, 
the Board concludes that the veteran was not exposed to 
ionizing radiation while serving on active duty.  
Accordingly, further development under 38 C.F.R. § 3.311 is 
not warranted, and the veteran's claim must be denied. 


ORDER

Entitlement to service connection for prostate cancer due to 
exposure to ionizing radiation is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


